                                                  ^"-ms ^

                                                      ^. <^
                                                                                       2/12/20
JAMES E. JOHNSON                             THE ClT/ OF NEWYORK                                        STEFANOPEREZ
Corporation Counsel                                                                            Assistant Corporation Counsel
                                            LAW DEPARTMENT                                            Phone:(212)356-2381
                                                 100 CHURCH STREET                                      Fax:(212)356-3509
                                                                                                        sperez@law. ayc. goy
                                                NEW YORK, NY 10007

                                                                           February 11, 2020
        BYECF
        Honorable Barbara Moses
        United StatesMagisti-ateJudge
        Southern Distinct of New York
        DanielPatrickMoynihan
        United States Courthouse
        500 Pearl Street
        New York, New York 10007-1312
                               Re:    Eslam Hassan v. Ca tain Williams et. al.,
                                       19-CV-8864 (AIN) (BCM)

        Your Honor:

                        I am the attorney in the Office of the Corporation Counsel of the City of New
        York assignedto represent defendant City ofNew York in the above-referencedmatter. I write
        in response to the Court's Order dated January 3, 2020 directing defendant City ofNew York to
        file a letter infonning the Court about the status of the identification of the individuals that
        plaintiff purports to name as defendants in this matter. I now respectfully request a thirty (30)
        day enlargement of time, from February 11, 2020 until March 12, 2020, to fully respond to the
        Court's Order dated January 3, 2020. This is the first request for an enlargement of time to
        respond to the Court's Order datedJanuary3, 2020. I wasunableto obtain plaintiffs consentto
        this request as, upon infonnation and belief, plaintiff was released from the custody of the New
        York State Department of Corrections and Community Supervision on January 24, 2020 and has
        not yet updated his address with the Court.

                       By way of background, plaintiff filed the Complaint on September 24, 2019,
        alleging that on August 11, 2016, and August 20-22, 2016, his constitutional rights were violated
        while he was detained at the George R. Viemo Center on Rikers Island. As an initial matter,
        plaintiffhas seven other federal civil nghts actionspendingin the Southern and EasternDistricts
        ofNew York, whereby he alleges that his constitutional rights were violated while in the custody
        of the New York City Department of Correction. This Office is currently in the process of
        investigating plaintiffs allegations and attempting to identify the individuals that plaintiff names
        as Jane and John Doe defendants in each of those actions.

                      On November 22, 2019, the Court ordered the New York City Department of
        Correction ("DOC") to inform plaintiff and the Court, whether it had been able to identify
Captains "Williams," "Man-al" and "White;" and Correction Officers "Brown," "Witkins,"
"Black, " "Davis, " "Rodriguez #11007, " John Doe #8724, " and "Atkins;" and if so, that they
waive service. See Docket. No. 11. The Court further ordered plaintiff to file an Amended
Complaint within thirty (30) days because the Complaint did not supply sufficient infonnation to
permit theNewYork City LawDepartmentto identifythe JaneandJohnDoe defendants. Id.

               On December 17, 2019, DOC declined to waive service of the Summons and
Complaint on behalf of Captains "Williams," "Marral" and "White;" and Correction Officers
"Brown, " "Witkins, " "Black, " "Davis, " "Rodriguez #11007, " John Doe #8724, " and "Atkins."
SeeDocketNos. 15 and 16. On December 17, 2019, DOCinadvertently agreedto waiveservice
of the Summons and Complaint on behalf of "Correction Officer Rodriguez #11007. " This was
an error because the agency has since advised me that there are no matches between the name
"Rodriguez" and shield number "#11007. " See Docket No. 17. On February 10, 2020, DOC
corrected this error and declined to waive service on behalfof the individual that plaintiff names
as Correction Officer "Rodriguez #11007. " See Docket No. 23. We apologize for any
inconveniencethis inadvertencyhas causedthe Court.

               On January 3, 2020, the Court ordered plaintiff to file a letter providing additional
infomiationabout Captains"Williams"and "White," and Correction Officers "Brown," "Black,"
"Davis, " "Paul" and "Atkins, " such as hair color, height, or eye color, and any other information
that might help identify those individuals. The Court further ordered plaintiff to provide
alternative spellings ofthenamesofCaptain"Marral"and Correction Officer"Witkins."

               The Court ordered defendant City of New York to file a letter (a) explaining
whether DOC has attempted to identify the defendant "John Doe #8724;" (b) informing the
Court howmanymale captains namedWilliams were "assignedand employed in intake as main
intake" at GRVC "between 8:00 to 11:00 p.m. " on August 11, 2016; (c) informing the Court how
many male correction officers named Atkins were "employed in [the] 19A housing until at
GRVC" on August 22, 2016, "between 9:00 a.m. to 12:00 noon;" (d) identifying, based on
plaintiffs supplemental descriptions and/or the descriptions listed in paragraphs 1-28 of
plaintiffs Complaint, the individuals listed in DOC's unexecuted waivers of service dated
December 17, 2019; and (e) identifying, to the extent possible, each of the John and Jane Doe
defendantslisted in paragraphs 1-28 ofplaintiffs Complaint. SeeDocketNo. 18.

               On January 29, 2020, plaintiff filed a letter with the Court providing supplemental
infonnation describing defendants Captains "Williams," "Marral" and "White;" and Correction
Officers "Brown, " "Witkins, " "Black, " "Davis, " and "Atkins. " Although plaintiff provided an
alternative spelling for Captain "Marral, " he did not provide an alternative spelling for
Correction Officer "Witkins. " To date, even with the supplemental information provided by
plaintiff, DOC has been unable to identify the individuals plaintiff names as Captains
"Williams, " "Marral" and "White;" and Correction Officers "Brown, " "Witkins, " "Black,"
"Davis, " "Rodriguez #11007, " "Paul" and "Atkins."

              DOC has confimied that there are no employees with the surname "Marral" or
"Marrel," or "Witkins." As stated previously, the fact that the remaining defendants have
common surnames has contributed to DOC's inability to determine their identities as of this
writing. However, DOC has been able to identify "Correction OfficerJohnDoe #8724" as Jose
  Rodriguez. Mr. Rodriguez is currently on suspension by DOC with no planned return to duty.
  DOC's Legal Division is in the process of contacting Mr. Rodriguez to ascertain a suitable
  address for service of process. Since the shield number and name provided by plaintiff for a
  "Correction Officer Rodriguez" do not match, it is unclear whether tiie individual identified as
  Correction Officer Jose Rodriguez, Shield Number 8724, is the individual that plaintiff purports
  to nameas "CorrectionOfficerRodriguez#11007."

                 After conducting a search of its records, DOC has determined that it does not
  have any record of any incident(s) involving plaintiff on August 11, 2016. However, they do
  have a record of an incident involving plaintiffthat occurred on August 22, 2016. I have been
  working with DOC to request and obtain documents from the George R. Viemo Center, the
  facility where plaintiff was incarcerated on the dates of the alleged incidents. I have received
  and reviewed the following documents from DOC: plaintiffs Inmate File, Inmate Movement
  History, Inmate Infraction History, and Inmate Incarceration History. I am awaiting receipt of
  the personnel rosters for the dates of the alleged incidents which may assist with the
  identification of the individuals that plaintiff names by surname and the Jane and John Doe
  defendants. Further, a review of the personnel rosters for the dates of the alleged incidents will
  allow for a search, of names that have similar spellings to the ones that plaintiff uses in the
  Complaint and his supplemental descriptions. Therefore, additional time is needed to search
  throughthe records ofthe correction officers and captainswho were on duty at the date andtime
  specified by plaintiff in his Complaint and supplemental letter in order to determine whether any
  matchthis description. I assurethe Court that I am attemptingto move this matter as quickly as I
  canbut, tmthfully, it is a time-consumingprocess.

                 Accordingly, this Officerespectfully requests an enlargement oftime until March
  12, 2020 to ascertain, to the extent possible, the service address for the individual identified as
  Jose Rodriguez, and the full names and service addresses of Captains "Williams," "Marral" and
  "White;" and Correction Officers "Brown, " "Witkins, " "Black, " "Davis, " "Rodriguez #11007,"
  "Paul, " and "Atkins;" and the Jane and John Doe defendants who were allegedly involved in the
  incidentat the GeorgeR. Viemo Center on August 11, 2016, andAugust20-22, 2016.

                                                              Respectfully submitted,
Application GRANTED. The Clerk of Court shall mail a
copy of this Order to the plaintiff. SO ORDERED.

                                                               Stefano i/erez
________________________________
                                                               Assistan Corporation Counsel
Barbara Moses, U.S.M.J.
                                                               SpecialFederalLitigationDivision
February 12, 2020

  *I will monitor the Docket Sheet and send a copy ofthis document to plaintiff once he updates
  his address on the docket.
